DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unlocking component” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “a near field communication component” renders the claim indefinite in the Examiner’s position.  The term “near field communication” is understood to refer to a communication protocol between two electronic devices in close proximity to one another.  A common example of NFC or near field communication is Apple Pay, unlocking of car doors using a phone or Bluetooth sharing between phones.  However, in the Applicant’s disclosure, they do not specifically set forth what is intended to be covered by the term.  Applicant’s specification indicates that the unlocking component can be a magnetic card or key (see paragraph 0034). This disclosure of using a magnetic card or key could be used in a much less complex locking arrangement such as is known in child cabinet locks. The Examiner recognizes that NFC technology would require far more than just a magnetic card or key to function as unlocking the Applicant’s device. Therefore, it is unclear if the Applicant is intending to specifically use near field communication technology or is intending to broadly set forth an unlocking configuration that doesn’t require physical touching of the unlocking 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda US 5619397 (hereinafter Honda) in view of Klinkman US 2018/0252003 (hereinafter Klinkman).
Re. Cl. 1, Honda discloses: An electronic device base (Fig. 3) adapted to accommodate an electronic device (1, Fig. 1; shown as accommodated in Fig. 2), comprising: an upper case (32, Fig. 3), having an electronic device accommodation slot (94, Fig. 3) for accommodating the electronic device (see Fig. 2); a lower case (31, Fig. 3), assembled to the upper case (see Fig. 3); a base (interior components shown in Fig. 18), disposed between the upper case and the lower case (see Fig. 18); a first hook component (155, Fig. 18), disposed at the base (see Fig. 18), and the first hook component is moved by the electronic device in a first direction when the electronic device is being placed in the electronic device accommodation slot (see Fig. 22-26; as electronic device 1 moves into 84, the hook component 155 is driven to move between positions shown in Fig. 22 and Fig. 26; the first direction being generally in a left to right direction); a second hook component (145, Fig. 18), disposed on a side of the base (see Fig. 18), and a portion of the second hook component being exposed out of the electronic device accommodation slot of the upper case (see Fig. 18 and 22), the second hook component being pushed by the electronic device and moving in a second direction (see Fig. 22-26, in a vertically downward direction) to limit the first hook component when the electronic device is being placed into the electronic device accommodation slot (see Fig. 22-26, due to the engagement between 152 and 165, movement of the first hook component is limited), wherein the first direction is perpendicular to the second direction (see Fig. 18 and 22-26, the general left to right direction of 155 is perpendicular to the vertical direction of 145); a solenoid valve assembly (181, Fig. 18), disposed on the base (see Fig. 18); and a communication component (how the power supply voltage VCC excites the solenoid 181; Col. 13, Lines 11-18), disposed on the base (as being a part of the solenoid, it’s on the base as shown in Fig. 18), the communication component being capable of communicating with an unlocking component (power unit 42 Col. 13, Lines 15-18) and actuating the solenoid valve assembly (Col. 13, Lines 11-18), the communication component actuating the solenoid valve assembly to have the second hook component release the first hook component after the communication component communicating with the unlocking component (Col. 15 Lines 61-Col. 16, Lines 6).
Re. Cl. 2, Honda discloses: the first hook component comprises: a device hook link (161, Fig. 19), disposed on a first surface of the base facing the upper case (see Fig. 18-19), wherein the device hook link has a hook (160, Fig. 18-19), and the hook protrudes from a sidewall of the electronic device accommodation slot (see Fig. 22); a hook-stop slider (131, Fig. 18), assembled to the device hook link by passing through the base from the bottom of the base (see Fig. 18, the slider 131 could be assembled in the manner claimed by inserting it upwards and into underlying 161 of the first hook component);  1680193usf a hook-stop block (159, Fig. 18), located under a second surface (under surface 82, Fig. 18), facing the lower case (see Fig. 18-19, the block 159 faces downward towards the lower case), of the base and assembled to the hook-stop slider and movable relative to the hook-stop slider (see Fig. 18-19, 159 moves relative to slider 131 to engage 131); and a first spring (179, Fig. 18), connected between the device hook link and the base (see Fig. 18, the spring 179 is located between the hook link 161 and lower pars of the base, particularly part 172a for example).
Re. Cl. 5, Honda discloses: the second hook component comprises: a hook-stop holder (145 Fig. 22-26), attached to the upper case (see Fig. 22); and a hook stop (147, Fig. 22-23), disposed on the hook-stop holder and exposed out of the electronic device accommodation slot (see Fig. 22, when not engaged by the electronic device 1), the hook stop moving toward the lower case in the second direction when the electronic device applying pressure to the hook stop (see Fig. 23-25).
Re. Cl. 6, Honda discloses: a side, facing the hook stop, of the hook-stop block is provided with a first limit protrusion (166, Fig. 23), a side, facing the hook-stop block, of the hook stop is provided with a second limit protrusion (152, Fig. 18 and 22-23), and the hook stop moves toward the lower case in the second direction to make the first limit protrusion and the second limit projection interfere with each other (see Fig. 22-26).
Re. Cl. 11, Honda discloses: the electronic device has a lock slot (16, Fig. 1) corresponding to the hook of the device hook link, and the hook is capable of being locked into the lock slot (see Fig. 26).
Honda does not disclose the communication component is a near field communication component.  Klinkman discloses a dock for a portable electronic device (Fig 16) which includes an actuator that is driven by various communication components in order to drive the locking components (Paragraph 0075, Lines 1-5).  Klinkman further discloses that the communication components could be a signal from an RFID tag, a Bluetooth device or another near-field communication (NFC) device (Paragraph 0075, Lines 1-6).
.
Allowable Subject Matter
Claims 3-4 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou US 8605425, Tang US 8264835, Yang US 6711921 and Ling US 6581420 disclose other known electronic device bases which function to lock the electronic devices and are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632